Citation Nr: 0502884	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-07 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right shoulder, currently rated as 40 
percent disabling.  

2.  Entitlement to an effective date prior to November 11, 
2001, for the 40 percent evaluation for traumatic arthritis 
of the right shoulder.  

3.  Entitlement to service connection for arthritis of the 
neck claimed as secondary to a service connected disability.  

4.  Entitlement to service connection for arthritis of the 
lumbar spine, to include radiculopathy of the right leg and 
right toes claimed as secondary to a service connected 
disability.  

5.  Entitlement to service connection for hypertension.  




REPRESENTATION

Appellant represented by:	Disable American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to February 
1966.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from several rating decisions of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 2001 the RO increased the 
evaluation for traumatic arthritis of the right shoulder to 
20 percent effective February 27, 2001.  The veteran 
appealed.  In October 2001 that evaluation was increased to 
30 percent effective February 27, 2001.  The RO denied the 
veteran's claims of entitlement to service connection for 
arthritis of the neck and arthritis of the lumbar spine to 
include radiculopathy of the right leg and right toes in a 
January 2002 rating decision.  In a June 10, 2002, rating 
decision the evaluation for traumatic arthritis of the right 
shoulder was increased to 40 percent effective May 11, 2002.  
In a June 27, 2002, rating decision the effective date for 
the 40 percent evaluation was changed to November 11, 2001.  
The veteran's claim of entitlement to service connection for 
hypertension was denied in an August 2003 rating decision.  

The claim of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is presently receiving the maximum rating 
possible for traumatic arthritis of the right shoulder.  

2.  A claim for an increased disability rating for the 
service connected traumatic arthritis of the right shoulder 
was received at the RO on February 27, 2001.  

3.  There is competent medical evidence that the veteran's 
arthritis of the neck is not secondary to the service-
connected traumatic arthritis of the right shoulder.  

4.  There is competent medical evidence that the veteran's 
arthritis of the lumbar spine with radiculopathy of the right 
leg and right toes is not secondary to the service-connected 
traumatic arthritis of the right shoulder.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 
percent for traumatic arthritis of the right shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, Party 4, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2004).

2.  An effective date of February 27, 2001, for the 40 
percent evaluation for traumatic arthritis of the right 
shoulder is warranted.  38 U.S.C.A. §§ 5110, 5103A (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.159, 3.400, 4.3 (2004).

3.  Arthritis of the neck is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.310 (2004).

4.  Arthritis of the lumbar spine with radiculopathy of the 
right leg and right toes is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for Traumatic Arthritis of the Right 
Shoulder 

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

The veteran's service connected traumatic arthritis of the 
right shoulder is currently rated as 40 percent disabling 
under Diagnostic Code 5201 for limitation of motion of the 
arm.  38 C.F.R. § 4.71a.  Degenerative arthritis is evaluated 
based on limitation of motion of the affected part.  Under 
Code 5201, a maximum rating of 40 percent is assigned for the 
major, or dominant arm, when motion is limited to 25 degrees 
from the side.  

The Board observes that a rating greater than 40 percent is 
available under other diagnostic codes.  Specifically, a 
maximum evaluation of 50 percent is awarded for the major arm 
under Diagnostic Code 5200, ankylosis of the scapulohumeral 
articulation, when ankylosis is unfavorable and abduction is 
limited to 25 degrees from the side.  In addition, under 
Diagnostic Code 5202, other impairment of the humerus, for 
the major arm, a 50 percent evaluation is in order for 
fibrous union of the humerus, a 60 percent rating is assigned 
for nonunion of the humerus (false flail joint), and a 
maximum rating of 80 percent is in order for loss of the head 
of the humerus (flail shoulder).  

The February 2001 VA outpatient treatment records show that 
the veteran was unable to lift his right arm due to pain in 
his shoulder.  There was tenderness to palpation over the 
acromioclavicular joint.  In May 2001 active range of motion 
was 35 degrees of abduction, 40 degrees of forward flexion, 0 
degrees of external rotation and internal rotation to the 
sacroiliac joint.  The impression was right shoulder post-
traumatic arthritis secondary to recurrent dislocations as 
well as overtightening the anterior structures from the 
anterior stabilization procedure.  

At the May 2001 VA examination the veteran was able to flex 
the right shoulder to 100 degrees.  Abduction on the right 
was limited to 75 degrees.  The veteran had only 20 degrees 
of internal rotation on the right.  External rotation was 
limited to 30 degrees.  There was no acromioclavicular 
tenderness.  Supraspinatus strength was normal.  He had 
positive nerve impingement sign on the right.  An x-ray of 
the right shoulder in February 2001 showed marginal 
osteophytes of the humeral head.  The glenohumeral space was 
narrowed and there were subchondrai eburnations of the 
humeral head and the glenoid as well.  There was some 
irregularity of the rotator cuff with narrowing of the 
acromial humeral interval.  There were some mild degenerative 
changes at the acromioclavicular joint.  

The August 2001 VA outpatient treatment records show that the 
veteran was unable to lift his right shoulder more than 30 
degrees with point tenderness in the acromion area.  Deep 
tendon reflexes were normal.  Right total shoulder 
arthoplasty was recommended for the future.  

At the November 9, 2001 VA examination of the right shoulder 
revealed range of motion 0 to 45 degrees forward flexion, 0 
to 45 degrees of abduction, 0 to 15 degrees extension, 0 to 
70 degrees internal rotation, 0 degrees of external rotation.  
The veteran had pain with compression of the glenohumeral 
joint.  He had mild tenderness to palpation of the 
acromioclavicular joint.  On motor examination the veteran 
had normal strength in his grip bilaterally, wrist extensors, 
biceps and triceps bilaterally.  The veteran had normal deep 
tendon reflexes in biceps and brachial radialis, bilaterally 
and somewhat diminished deep tendon reflexes of the triceps 
bilaterally.  The assessment was that the veteran had end 
stage osteoarthritis of the right shoulder secondary to 
trauma.  The veteran had been told that he needed total 
shoulder operation.  He had a significant decrease in range 
of motion in his shoulder secondary to his osteoarthritis.  
The veteran had good muscle strength in both of the upper 
extremities.  There were mild reflex changes, however the 
examiner comment that there were more than likely physiologic 
secondary to the fact that the veteran had good muscle 
strength and good muscle tone.  The VA examiner felt that the 
veteran had significant shoulder arthropathy.  

At the December 2001 VA examination the examiner noted that 
the veteran's physical examination was essentially unchanged 
from his previous examination with right upper extremity 
passive range of motion 0-45 degrees of forward flexion, 0-45 
degrees of abduction, 0-50 degrees of extension, 0-70 degrees 
of internal rotation and 0 degrees of external rotation.  He 
had positive apprehension sign.  The veteran had obvious 
multidirectional instability of the right shoulder with 
recurrent dislocations and shoulder arthrosis as indicated by 
radiographs.  

At the May 2002 VA examination there was generalized 
tenderness on palpation but no point tenderness.  There was 
crepitus with range of motion of the shoulder.  Abduction was 
20 degrees and forward flexion was 45 degrees.  Passive range 
of motion was about 35 degrees of abduction, 60 degrees of 
forward flexion, 10 degrees of external rotation and about 70 
degrees of internal rotation.  There was pain on the terminus 
of all of these ranges.  

Although the evidence plainly reflects significant 
disability, there is no evidence of ankylosis of the 
scapulohumeral articulation or of impairment of the humerus 
to warrant application of Diagnostic Code 5200 or Code 5202, 
respectively.  Therefore, the Board finds that the disability 
is most appropriately rated under Diagnostic Code 5201.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).  

As previously mentioned, the right shoulder disability is 
already evaluated as 40 percent disabling, the maximum 
evaluation available under Diagnostic Code 5201.  When 
evaluation of a disability is based on limitation of motion, 
the Board must also consider any additional functional loss 
the veteran may have sustained.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, 
additional compensation for functional loss is precluded when 
the disability is already assigned the maximum rating for 
loss of range of motion, as is the case here.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  As there is no means for 
awarding an increased evaluation, the Board finds that the 
preponderance of the evidence is against a schedular 
disability rating greater than 40 percent for traumatic 
arthritis of the right shoulder.  38 U.S.C.A. § 5107(b).

At the June 2004 central office hearing the veteran's 
representative refers to VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); VAOPGCPREC 9-98 (August 14, 1998) to 
provide an additional disability rating for the veteran's 
right shoulder disability.  However, as stated above there is 
no evidence of ankylosis of the scapulohumeral articulation 
or of impairment of the humerus to warrant application of 
Diagnostic Code 5200 or Code 5202, respectively.  

II.  Effective Date Prior to November 11, 2001, for the 40 
Percent Evaluation for Traumatic Arthritis of the Right 
Shoulder  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1) (2004).  Under the general rule provided by the 
law, an effective date for an increased rating may be 
assigned later than the date of receipt of claim -- if the 
evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of claim.  

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002).  If the evidence shows that the increase in disability 
occurred prior to the date of receipt of claim, the RO may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2004); see Harper v. Brown, 10 Vet. 
App. 125 (1997); see also VAOPGCPREC 12-98.  

Degenerative arthritis is evaluated based on limitation of 
motion of the affected part.  Under Code 5201, a maximum 
rating of 40 percent is assigned for the major, or dominant 
arm, when motion is limited to 25 degrees from the side.  

A claim for an increased disability rating for the service 
connected traumatic arthritis of the right shoulder was 
received at the RO on February 27, 2001.  In July 2001 the RO 
increased the evaluation for traumatic arthritis of the right 
shoulder to 20 percent effective February 27, 2001.  In 
October 2001 that evaluation was increased to 30 percent 
effective February 27, 2001.  In a June 10, 2002, rating 
decision the evaluation for traumatic arthritis of the right 
shoulder was increased to 40 percent effective May 11, 2002.  
In a June 27, 2002, rating decision the effective date for 
the 40 percent evaluation was changed to November 11, 2001.  

Review of the evidence of record persuades the Board a 40 
percent evaluation was mandated for the symptoms associated 
with the veteran's service-connected traumatic arthritis of 
the right shoulder according to the schedular criteria set 
forth under Diagnostic Code 5201.  The February 2001 VA 
outpatient treatment records show that the veteran was unable 
to lift his right arm due to pain in his shoulder.  In May 
2001 active range of motion was 35 degrees of abduction, 40 
degrees of forward flexion, 0 degrees of external rotation 
and internal rotation to the sacroiliac joint.  At the May 
2001 VA examination the veteran was able to flex the right 
shoulder to 100 degrees.  Abduction on the right was limited 
to 75 degrees.  The veteran had only 20 degrees of internal 
rotation on the right.  External rotation was limited to 30 
degrees.  The August 2001 VA outpatient treatment records 
show that the veteran was unable to lift his right shoulder 
more than 30 degrees with point tenderness in the acromion 
area.  At the November 9, 2001, VA examination right upper 
extremity, right shoulder revealed range of motion 0 to 45 
degrees forward flexion, 0 to 45 degrees of abduction, 0 to 
15 degrees extension, 0 to 70 degrees internal rotation, 0 
degrees of external rotation.  Thus, the Board holds that the 
evidence supports a grant of a 40 percent disability rating 
for traumatic arthritis of the right shoulder, effective 
February 27, 2001, the date of receipt of the claim for 
increase.  

III.  Secondary Service Connection 

Secondary service-connection may be granted for a current 
disability that competent evidence shows is proximately due 
to or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310 (2004).

The veteran does not allege, and the evidence does not 
otherwise suggest, that his arthritis of the neck and 
arthritis of the lumbar spine with radiculopathy of the right 
leg and right toes was directly incurred in or aggravated 
during service.  Consequently, the Board need not discuss 
that basis of granting service connection.  See 38 U.S.C.A. § 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Rather, in this particular appeal, the veteran 
maintains that his arthritis of the neck and arthritis of the 
lumbar spine with radiculopathy of the right leg and right 
toes is proximately due to or the result of his service 
connected traumatic arthritis of the right shoulder.  

Post service medical records show that the veteran was seen 
for arthritis of the neck and arthritis of the lumbar spine 
with radiculopathy of the right leg and right toes.  The 
December 2001 VA examiner doubted very seriously if the 
veteran's traumatic arthritis of the right shoulder had 
anything significant to do with the arthritis of his cervical 
spine and his lumbosacral spine.  He indicated that the 
veteran clearly had evidence of traumatic arthritis with 
instability of the right shoulder with the possible exception 
of causing the veteran mechanics for longstanding period of 
time and causing him some change in his body habitus and 
therefore increasing his propensity to develop arthritis of 
his spine.  There was no real clear clinical correlation 
between the veteran's traumatic shoulder arthritis and his 
spinal arthritis.  Hence, service connection is not warranted 
for arthritis of the neck and arthritis of the lumbar spine 
with radiculopathy of the right leg and right toes on a 
secondary basis as proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2004).

Thus, inasmuch as there is medical evidence of record to the 
effect that the arthritis of the neck and arthritis of the 
lumbar spine with radiculopathy of the right leg and right 
toes are not causally linked to the service connected 
traumatic arthritis of the right shoulder, service connection 
for arthritis of the neck and arthritis of the lumbar spine 
with radiculopathy of the right leg and right toes is not 
warranted.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998); see also 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Duty To Assist  

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of letters to the veteran 
from the RO dated in April 2001 and October 2001.  
Specifically, in the April 2001 RO letter the RO informed the 
appellant of the following: 1.) VA's duty to notify the 
appellant about the claim; 2.) VA's duty to assist the 
appellant in obtaining evidence for the claim; 3.) What must 
the evidence show to establish entitlement to the benefit 
sought; and 4.) What the appellant could do to help with the 
claim.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In July 2001 subsequent to the enactment of the 
VCAA, the RO increased the evaluation for traumatic arthritis 
of the right shoulder to 20 percent.  The veteran was 
provided VCAA notice in April 2001.  In January 2002 the RO 
denied the veteran's claims of entitlement to service 
connection for arthritis of the neck and arthritis of the 
lumbar spine to include radiculopathy of the right leg and 
right toes.  The veteran was provided VCAA notice in October 
2001.  Here, the veteran was sent a VCAA notice before the 
initial unfavorable decision.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records and his post service VA and private medical records.  
There is no indication that additional relevant records 
exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA medical examinations 
in May 2001, November 2001, December 2001, and May 2002.  The 
reports of examination are in the claims file.  Therefore, 
the Board concludes that no further assistance to the veteran 
is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

A disability rating greater than 40 percent for traumatic 
arthritis of the right shoulder is denied.  

Entitlement to an effective date of February 27, 2001, for a 
40 percent disability rating for service-connected traumatic 
arthritis of the right shoulder, is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.  

Service connection for arthritis of the neck claimed as 
secondary to a service connected disability is denied.  

Service connection for arthritis of the lumbar spine to 
include radiculopathy of the right leg and right toes claimed 
as secondary to a service connected disability is denied.  


REMAND

The VA has not examined the veteran with regard to the claim 
for entitlement to service connection for hypertension.  In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 
3.159(c)(4).  This includes the duty to obtain VA 
examinations, which provide an adequate basis upon which to 
determine entitlement to the benefit sought.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Fulfillment of the VA's 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the following development:

1.  Afford the veteran a VA cardiac 
examination to determine the etiology of 
the veteran's hypertension.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the examination.  

2.  After reviewing the complete claims 
folder, to include the service medical 
records, the VA cardiac examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's hypertension was 
incurred in or aggravated during service.  
The VA examiner is requested to indicate 
in the examination report that the claims 
file has been reviewed.  All indicated 
special studies deemed necessary must be 
accomplished.  The VA examiner is 
requested to provide a complete rationale 
for all conclusions reached and opinions 
expressed.  

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

4.  Then readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted both the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case on the issue and afforded the 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


